DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the specific series" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage apparatus…configured to store” in claims 8-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (see par. 24) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowder et al. (PG Pub. 2016/0228705) in view of Sarkela et al. (PG Pub. 2009/0048530).
Regarding Claims 1, 5, and 12, Crowder discloses a method for generating stimulation parameters, comprising: sensing a brainwave signal (see sensor interface 416; par. 91; Fig. 4 and step 2002; Fig. 20); decomposing the brainwave signal to obtain a first sub-signal and a second sub-signal (see par. 185 and steps 2004/2010; par. 245-247); analyzing the first sub-signal to obtain an intrinsic frequency series (see frequency domain; par. 185), wherein the intrinsic frequency series comprises at least one frequency component; converting the second sub-signal to a Boolean signal (see par. 144, 249, 254); The examiner considers the second set of features is the second sub-signal which is analyzed by comparison to a dominant frequency (see explanation of converting to Boolean in Applicant’s Specification; par. 9) for indication of seizure onset and outputting the intrinsic frequency series and the Boolean signal, which serve as a set of stimulation parameters, to a stimulator, enabling the stimulator to generate a stimulus signal (see par. 237). Crowder does not explicitly disclose wherein a frequency of the first sub-signal is higher than a frequency of the second sub-signal. Sarkela discloses a similar epilepsy monitor that decomposes the brainwave signal into different sub-signals based on the frequency (see par. 23) where the first sub-signal has a higher frequency than a second sub-signal (see par. 47). It would have been obvious to one of ordinary skill in the art at the time of the invention to decompose the brainwave signal in this manner because Sarkela teaches the higher frequency sub-signal indicates a level of excitation (see par. 51) and the lower frequency sub-signal indicates a level of inhibition (see par. 40) which helps provide an early warning of an incipient seizure (see par. 23 and 25).
Regarding Claims 2 and 9, Crowder discloses a band pass filter for decomposing the brainwave signal (see par. 185) and Sarkela discloses several wavelet transforms for decomposing the brainwave signal (see par. 63). Neither Crowder nor Sarkela explicitly disclose using an empirical mode decomposition algorithm. Lacking any criticality, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute an EMD algorithm for the decomposition methods described by Crowder and Sarkela since EMD performs substantially the same function of signal processing and is well known in the art (see Civera M, Surace C. A Comparative Analysis of Signal Decomposition Techniques for Structural Health Monitoring on an Experimental Benchmark. Sensors (Basel). 2021 Mar 5;21(5):1825. doi: 10.3390/s21051825. PMID: 33807884; PMCID: PMC7962053). 
Regarding Claims 3 and 10, Crowder discloses wherein step of analyzing the first sub-signal to obtain the intrinsic frequency series comprises:
executing a spectrum analysis algorithm on the first sub-signal to obtain the intrinsic frequency series (see par. 178),
wherein the spectrum analysis algorithm is one of a Fourier transform algorithm, a Wavelet transform algorithm, a normalized direct quadrature algorithm, and a normalized Hilbert transform algorithm (see Table 2).
Regarding Claims 4 and 11, Crowder discloses wherein step of converting the second sub-signal to the Boolean signal comprises:
executing a binarization algorithm on the second sub-signal to obtain the Boolean signal (see par. 146, 201, and 249). The examiner considers a support vector machine is equivalent to a binarization algorithm because both transform data into vectors to make classification efficient.
Regarding Claims 6 and 13, Crowder discloses receiving a brainwave signal and recording the signal in a parameters table along with the intrinsic frequency series and Boolean signal (see par. 13, 161, 204 and Fig. 10). Crowder discloses storing each signal (see par. 193) but does not explicitly disclose using a serial number for identifying each signal. It would have been obvious to one of ordinary skill in the art at the time of the invention to use serial numbers to mark each signal instead of file names/numbers (see par. 168) because serial numbers are well known for identifying and organizing.
Regarding Claims 7 and 14, Crowder discloses wherein after the intrinsic frequency series and the frequency of the Boolean signal serving as the set of stimulation parameters are recorded to the position in the parameters table corresponding to the serial number (see par. 161), the method further comprising: sequentially inputting the set of stimulation parameters recorded in the parameters table to the stimulator based on the specific series, so as to generate the stimulus signal (see par. 269).
Regarding Claim 8, see rejection of similarly worded Claim 1 above. Crowder further discloses a signal sensing circuit (see sensor interface 416), a processor (see data analyzer 414; par. 137), and a storage apparatus (see memory 424; Fig. 4).
Regarding Claim 15, see rejection of similarly worded Claim 1 above. Crowder further discloses a stimulator (see stimulator 512; par. 148; Fig. 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weiss et al. (WO 2018102815) discloses the use of Fourier transforms (see par. 54) and binarization (see par. 60) for distinguishing a pathological brain signal associated with epilepsy. 
Green et al. (WO 2009155172) discloses dividing a brain signal into sub-signals for performing a Fourier transform (see par. 43 and 53) and Boolean conversion (see par. 180) to analyze brainwave coherence (see par. 35). 
Garrett et al. (PG Pub. 2020/0205739) discloses signal processing techniques for noise removal (see par. 142 and 171).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3792    

/UNSU JUNG/           Supervisory Patent Examiner, Art Unit 3792